DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-19 in the reply filed on February 25, 2022 is acknowledged.  The traversal is on the ground(s) that the only differences between the Species is that the first scan plane corresponds to a different plane in each of the embodiments; as such, Applicant asserts that searches would be either substantially or entirely the same, which would likely not create any additional searching burden. 
This is not found persuasive because searching for the different embodiments would create a serious search burden as each of the different embodiments require that the first scan plane is directed to a different scan plane view, which would require different search queries and potentially require the use of different art.  For example, Applicant has elected the embodiment wherein the first scan plane corresponds to TTP.  The disclosed primary reference below teaches that the first scan plane correspond to TTP, but may not be the best reference for teaching that the first scan plane corresponds to TVP or TCP, etc..  Therefore, a different primary reference would potentially need to be found using different search queries.  Further, since the steps for finding the second, third and fourth scan plane are different depending on which .
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
In claim 5, in line 6, reference to the “TVP candidates” appears to be a typo and should be corrected to ---TCP candidates ---.
In claim 5, in line 7, the word --- deep --- should be inserted before the word “learning”.
In claim 14, in line 5, reference to the “TVP candidates” appears to be a typo and should be corrected to ---TCP candidates ---.
In claim 14, in line 6, the word --- deep --- should be inserted before the word “learning”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
For examination purposes, the “units” have been interpreted as corresponding to a processor or controller as set forth in paragraph [0019] of the corresponding instant PG-Pub 2020/0315569, along with the respective algorithms described throughout the specification for performing the respective functions, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 2, the claim recites in lines 1-3 and the last line that “determining the optimal first scan plane comprises: generating a plurality of TTP candidates based on the initial estimate…selecting a TTP candidate among the plurality of TTP candidates corresponding to the minimum score as an optimal TTP”.  However, though the specification does provide support for an embodiment wherein, when the obtained initial estimate of a first scan plane comprises a TTP, the optimal first scan plane is determined as set forth in claim 2 (see paragraphs [0022], [0024]-[0024]), the specification does not provide support for, when the obtained initial estimate of a first scan plane comprises a plane view other than TTP (i.e. TVP, MSP or TCP), as can be the situation as set forth in claim 1 (see lines 2-5 of claim 1) from which claim 2 is dependent upon, that the optimal first scan plane is determined as set forth in claim 2 Claim 11 is similarly rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 4, in line 6, the limitaiton “an optimal TVP” is recited.  It is unclear as to whether the “an optimal TVP” recited in line 6 is referring to the same “an optimal TVP” recited in line 5, or referring to a different “optimal TVP”.  For examination purposes Examiner assumes the former and suggests that the limitation in line 5 be deleted as it appears to be redundant (i.e. both the determine and estimating an optimal TVP in lines 5-7 of claim 4 use the second deep learning network, and therefore it seems that only the estimating step in lines 6-7 of claim 4 is required) and if the specification supports that the estimated and determined optimal TVP are the same.  Claim 13 is similarly rejected.
With regards to claim 5, in line 8, the limitation “an optimal TCP” is recited.  It is unclear as to whether the “an optimal TCP” recited in line 8 is referring to the same “an optimal TCP” recited in line 6, or referring to a different “optimal TCP”.  For examination Claim 14 is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub No. 2016/0038122) in view of Canfield et al. (US Pub No. 2022/0071600).  Note that the provisional application 62/780,354 (see for example Figures 1 and 9) of Canfield et al. supports the below relied upon teachings. 
With regards to claims 1, 10 and 19, Lee et al. disclose a system, non-transitory computer readable medium having instructions to enable at least one processor, and a method comprising:
obtaining an initial estimate of a first scan plane (i.e. “initial plane”) corresponding to a fetus (i.e. “fetal head”) of a maternal subject, wherein the scan plane comprises one of a trans thalamic plane (TTP), a trans-ventricular plane (TVP), a mid- sagittal plane (MSP) or a trans-cerebellar plane (TCP) (paragraphs [0091]-[0092], referring to the data acquisition unit (410) acquiring an axial plane of a fetal head as an initial plane, wherein the axial plane of the fetal head approximates at least one of a TTP, a TCP and a TVP; Figure 10);
receiving a three-dimensional (3D) ultrasound volume of the fetus corresponding to the initial estimate of the first scan plane (paragraphs [0091], [0093], referring to performing a 3D ultrasound scan on the fetal head based on a user input and the initial plane (i.e. initial estimate of the first scan plane); Figure 10);
determining an optimal first scan plane (i.e. MSP or TTP) using a first machine learning technique based on the 3D ultrasound volume and the initial estimate of the first scan plane (paragraphs [0094], [0097-[0098], referring to the image processor detecting a MSP from volume data to generate an MSP image corresponding to the MSP, wherein, since the volume data is acquired based on the initial estimate of the first scan plane, the MSP is ultimately determined based on the 3D ultrasound volume and the initial estimate of the first scan plane; paragraphs [0105], [0126], referring to 
determining at least one of a second scan plane, a third scan plane or a fourth scan plane based on the 3D ultrasound volume, the optimal first scan plane and at least one of a clinical constraint corresponding to the TTP, the TVP, the MSP or the TCP using a corresponding second machine learning technique (i.e. “machine learning classifier” as set forth in paragraph [0128]), wherein the at least one of the second scan plane, the third scan plane, or the fourth scan plane comprises one of the TTP, the TVP, the MSP or the TCP and is distinctly different from the first scan plane (paragraphs [0094], [0096]-[0097]; paragraphs [0127]-[0131], referring to determining measurement planes (i.e. second scan plane, third scan plane, fourth scan plane) based on the MSP, wherein the at least one of measurement planes comprises one of the TTP, the TVP or the TCP and is distinctly different from the first scan plane (i.e. a TVP or TCP plane is distinctly different from the first scan plane which is a TTP as they correspond to different views); alternatively, a TTP plane acquired from the 3D volume data is distinctly different from the first TTP scan plane as it is generated from a plurality of candidate planes in different data set (i.e. 3D volume data set); alternatively, wherein the optimal first scan plane is considered to be the TTP, paragraphs [0130]-[0131] set forth that the TCP or the TVP can be determined based on the 3D ultrasound volume and TTP, as well as clinical constraints (i.e. CSP is located in a predetermined distance 
determining a biometric parameter corresponding to nervous system of the fetus based on at least one of the first scan plane, the second scan plane, the third scan plane, or the fourth scan plane and the clinical constraint using a third machine learning technique (i.e. “machine learning classifier”) (paragraphs [0006]-[0008], [0027], [0096], referring to the measurement planes (i.e. TTP, TVP, TCP, etc.) enabling measurement of biometric parameters; paragraph [0103], referring to the image processor measuring a biometric parameter using a machine learning classifier; Figure 10); and
determining a nervous system condition (“abnormality of a fetal brain”) of the fetus based on the biometric parameter (paragraphs [0006], [0159]-[0161], referring to diagnosing a disease/abnormality of a fetal brain by measuring biometric parameters, such as head circumference, biparietal diameter, etc.; Figure 10).
With regards to claim 10, Lee et al. further disclose that their system comprises an ultrasound scanning probe (2) configured to obtain the initial estimate of the first scan plane (paragraph [0054]; Figure 1), a data acquisition unit (12, 20) communicatively coupled to the ultrasound probe and configured to receive scan data obtained by the ultrasound scanning probe (paragraphs [0056]-[0057]; Figure 1), a learning unit (24, 410, 420) communicatively coupled to the data acquisition unit (paragraphs [0089]-[0097]; Figure 1, 4), and a diagnosis unit (420, 430) communicatively coupled to the learning unit and configured to determine a nervous system condition based on the biometric parameter (paragraphs [0034], [0103]-[0104], [0108]-[0109]; Figures 1, 4-5, 10).    

Further, though Lee et al. do not specifically disclose that the first machine learning technique, the second machine learning technique and the third machine learning technique specifically are deep learning networks (i.e., the first machine learning technique is a “first deep learning network”, the second machine learning technique is a “second deep learning network” and the third machine learning technique is a “third deep learning network”).
Canfield et al. disclose system and methods may be configured to determine which image frames include one or more items of interest, which may include a fetus, and wherein a visual representation is displayed on a user interface to allow a user to find which image frames to review to make a desired measurement and/or diagnosis (Abstract; paragraphs [0003], [0031]).  Visual representations may be dynamically generated and displayed in real time during image acquisition, wherein dynamically updating a visual representation may allow a user performing an ultrasound exam to see what items of interest have been acquired, which may be beneficial especially when the user is a less skilled ultrasound user (paragraphs [0031], [0054]-[0055], [0082]; Figure 9; note that the dynamically generated visual representations displayed in real time during image acquisition provide a guided scanning procedure).  A deep learning network (i.e. CNN) may be implemented to determine whether a given ultrasound image contains the requisite anatomical landmarks for obtaining a particular measurement and/or standard view, wherein implementing the technical solutions by a neural network 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have obtaining the initial estimate of the first scan plane of Lee et al. be performed by “using a first deep learning network during a guided scanning procedure”, as taught by Canfield et al., in order to allow a less skilled ultrasound user to successfully obtain a desired view (i.e. such as a TTP view) and avoid erroneous measurements (paragraphs [0055], [0059]).
Additionally, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have the first machine learning technique, the second machine learning technique and the third machine learning technique of Lee et al. be specifically deep learning networks (i.e., the first machine learning technique is a “first deep learning network”, the second machine learning technique is a “second deep learning network” and the third machine learning technique is a “third deep learning network”), as taught by Canfield et al., in order to aid in reducing the time of ultrasound exams and/or post-exam reviews (paragraphs [0023]) and additionally/alternative, substituting one known machine learning technique for 
With regards to claims 2 and 11, Lee et al. disclose that determining the optimal first scan plane (i.e. optimal TTP) comprises generating a plurality of TTP candidates based on the initial estimate (paragraph [0128], referring to the plurality of candidate planes that are perpendicular to an MSP; paragraph [0129], referring to the determining one of the plurality of candidate planes as the TTP, and thus the plurality of candidate planes can correspond to TTP candidates); determining a quality score corresponding to each of the plurality of TTP candidates using the first deep learning network to generate a plurality of quality scores (paragraph [0128], referring to a score may represent a similarity between each of the candidate planes and a measurement plane, wherein the score may be determined by a machine learning classifier); determining a minimum score among the plurality of quality scores (paragraph [0128], referring to selecting a plane having a lowest score (i.e. minimum score) as each of measurement planes); and selecting a TTP candidate among the plurality of TTP candidates corresponding to the minimum score as an optimal TTP (paragraph [0128], referring to selecting a plane having a lowest score (i.e. minimum score) as each of measurement .

Claim 3-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al. as applied to claims 2 and 11 above, and further in view of Lee’324 (US Pub No. 2011/0054324).
With regards to claims 3 and 12, as discussed above, the above combined references meet the limitations of claims 2 and 11.  Further, Lee et al. disclose detecting a midline falx and a TTP midpoint (i.e. center of a fetal head and a direction of a fetal face would provide a TTP midpoint), determining a plane parameter vector corresponding to the MSP based on the midline falx and generating an optimal MSP from the determined plane parameter (paragraphs [0022], [0095], [0105], [0126]).
However, the above combined references do not specifically disclose that determining the second scan plane (comprising the optimal MSP) comprise segmenting the optimal TTP to detect the midline falx and the TTP midpoint based on the segmented TTP.
Lee’324 discloses a system and method for accurately defining multiple plane images for a plurality of views in ultrasound volume data for diagnosis of a fetal brain and in a relatively shorter time, wherein the reference plane may be a transthalamic plane associated with the axial view (“first transthalamic plane”) (paragraphs [0002], [0005]-0007], [0030]-[0031]).  A contour detecting section may be operable to detect a falx contour in the reference transthalmic plane by using an edge mask (paragraphs [0032]-[0033], note that the falx contour determined using an edge mask in the TTP 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the determining the second scan plane (comprising the optimal MSP) of the above combined references comprise segmenting the optimal TTP to detect the midline falx and the TTP midpoint based on the segmented TTP, as taught by Lee’324, in order to accurately define multiple plane images (including MSP) for a plurality of views in ultrasound volume data for diagnosis of a fetal brain and in a relatively shorter time (paragraphs [0006]-[0007]).
With regards to claims 4 and 13, Lee et al. disclose that determining the third scan plane comprises generating a plurality of TVP candidates (paragraphs [0025], [0128], [0131], referring to the plurality of candidate planes corresponding to TVP), wherein each of the plurality of TVP candidates is parallel to the optimal TTP and orthogonal to the MSP (paragraph [0025], [0128], [0131], referring to one of the candidate planes that are perpendicular/orthogonal to the MSP and horizontal/parallel to the TTP being determined as the TVP);  determining an optimal TVP by using the second deep learning network (paragraph [0128], referring to the score associated with the candidate planes being determined using a machine learning classifier); and 
	With regards to claims 5 and 14, Lee et al. disclose that determining the fourth scan plane comprises:  generating a plurality of TCP candidates, wherein each of the plurality of TCP candidates is orthogonal to the optimal MSP and oriented to a perpendicular to the optimal TTP by angle within a predetermined angular span (paragraphs [0026], [0128], [0130], referring to the TCP (630, 603) being determined as one of the plurality of candidate planes which are perpendicular/orthogonal to the MSP, and, as seen in Figure 6, the TCP (630, 603) is oriented to a perpendicular [line/axis] to the optimal TTP (620, 602)); and estimating an optimal TCP by processing the plurality of TVP candidates by the second deep learning network, wherein the second learning network is further configured to determine an optimal TCP (paragraphs [0026], [0128], [0130]; Figure 6).
With regards to claims 6 and 15, Lee et al. disclose that determining the biometric parameter comprises determining at least one of a head circumference (HC), a biparietal diameter (BPD), an occipito-frontal diameter (OFD), a trans-cerebellar diameter (TCD), a dimension related to cisterna magna (CM), hemisphere (HEM) and nuchal fold (NF), anterior ventricle (Va), cavum septi pelucidi (CSP) or a posterior ventricle (Vp) based on one or more of the optimal TTP, the optimal MSP, the optimal TCP or the optimal TVP (paragraphs [0012], [0021], [0023], [0080]-[0081]; Figure 3).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al. as applied to claims 1 and 10 above, and further in view of Orlandi et al. (US Pub No. 2005/0074783).
With regards to claims 7 and 16, as discussed above, the above combined references meet the limitations of claims 1 and 10.  However, they do not specifically disclose that determining the nervous system condition comprises comparing the biometric parameter with a pre-determined threshold and choosing an option corresponding to the nervous system based on the comparison.
Orlandi et al. disclose a method of determining whether a patient is screen-positive or screen-negative for having a fetus with a fetal abnormality, such as Down Syndrome which affects development of the brain/nervous system, by selecting a risk cut-off level (i.e. pre-determined threshold) (Abstract; paragraph [0008]).  The method includes determining a BPD/OFD (i.e. biometric parameters) ratio and determining a likelihood ratio based on the BPD/OFD ratio of the patient’s fetus (paragraphs [0008], [0015]-[0016]; Table 1).  The patient is screen-positive or screen-negative by comparing the patient’s risk to the risk-cut off level, wherein, if the patient’s risk is greater than or equal to the risk-cut off level, then the patient is screen-positive, and if the patient’s risk is less than the risk cut-off level, then the patient is screen-negative (paragraphs [0008], [0039]).  Such a classification of the patient as screen-positive or screen-negative for the fetal abnormality can help the clinician and patient make an informed decision as to whether the patient should undergo further diagnostic procedures (paragraph [0039]).  The BPD/OFD ratio can also be compared to observed relative frequency distributions 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have determining the nervous system condition of the above combined references comprise comparing the biometric parameter with a pre-determined threshold and choosing an option corresponding to the nervous system based on the comparison, as taught by Orlandi et al., in order to determine whether a patient is screen-positive or screen-negative for having a fetus with a fetal abnormality and thus help the clinician and patient make an informed decision as to whether the patient should undergo further diagnostic procedures (paragraph [0039]).  

Claims 8  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al. and Orlandi et al. as applied to claims 7 and 16 above, and further in view of Carneiro et al. (US Pub No. 2007/0081705).
With regards to claims 8 and 17, as discussed above, the above combined references meet the limitations of claims 7 and 16. However, the above combined references do not specifically disclose that determining the nervous system condition comprises performing image segmentation and determining an object in the segmented image using a fourth deep learning network, wherein the fourth deep learning network is trained using a plurality of annotated images.
Carneiro et al. disclose a method for obtaining accurate fetal ultrasound (US measurements) in order to obtain high quality obstetrics health care, wherein their method comprises automatically segmenting the head, the abdomen and the femur of a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have determining the nervous system condition of the above combined references comprise performing image segmentation and determining an object in the segmented image using a trained classifier, wherein the trained classifier is trained using a plurality of annotated images, as taught by Carneiro et al, in order to provide accurate fetal ultrasound (US measurements) and thus obtain high quality obstetrics health care (paragraphs [0002]-[0003], [0015]-[0016], [0019]).
Further, though Carneiro et al. do not specifically disclose that the trained classifier is specifically a deep learning network (i.e. “fourth deep learning network”), it would have been obvious to one of ordinary skill in the art to have the trained classifier be in the form of a deep learning network (i.e. “fourth deep learning network”), as taught by Canfield et al. (see rejection of claim 1), in order to aid in reducing the time of ultrasound exams and/or post-exam reviews (paragraphs [0023]) and .  

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al.,Orlandi et al. and Carneiro et al. as applied to claims 8 and 17 above, and further in view of Yoo et al. (US Pub No. 2016/0051232).
With regards to claims 9 and 18, as discussed above, the above combined references meet the limitations of claims 8 and 17.  Further, Carneiro et al. disclose that determining the nervous system comprises identifying a location of the object (paragraphs [0041]-[0042], [0057], note that an object (i.e. medial line of the head and/or anatomical structure that is identified to provide the HC and BPD measurements, etc.) is determined in the segmented image using a classifier and thus its location is identified automated measurements are performed; Figure 5).
However, the above combined references do not specifically disclose that the automated measurements are performed using a “caliper placement algorithm”.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the automated measurements of the above combined references be performed using a “caliper placement algorithm”, as taught by Yoo et al., in order to more easily determine a measurement object (Abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Perrey et al. (US Pub No. 2020/0113542) discloses a system that may determine that a target plane, such as trans-thalamic plane in the fetal head, has not been found and provide guidance on how the user should move the probe to acquire the target scan plane of the fetal head (paragraph [0067]; Figure 4D).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793